By the Court.*
—A judgment docketed or .enrolled is res judicata, as to the matter in controversy, until reversed or vacated.
In an equity action for an account, sums received by the accounting party after'the commencement of the action may be included in the account taken; but in case those sums are not included, the party entitled to them is not precluded from commencing another' action to recover the sums not included in the former accounting.
The judge at special term having consolidated two former actions, and precluded thereby the giving evidence of the receipts of money subsequent to the commencement of those actions, and that order having been acquiesced in by the parties, the case here is relieved from the difficulty that might have otherwise arisen.
Judgment for the plaintiff on the .verdict," with costs.

 Present, Glerke, P. J., Ingraham and Leonard, JJ.